 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MADHU SAMEER,                                     No. 1:17-cv-01748-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION WITH
                                                        PREJUDICE
14    SAMEER KHERA, et al.,
15                       Defendants.
16

17          This matter is before the court on multiple motions to dismiss and motions to stay filed by

18   defendants. On November 6, 2018, those motions came before the court for hearing. Plaintiff

19   Madhu Sameer appeared telephonically on her own behalf; numerous attorneys appeared, either

20   in person or telephonically, on behalf of defendants. For the reasons that follow, this action will

21   be dismissed with prejudice.

22                                            BACKGROUND

23          This case stems from state court proceedings regarding plaintiff’s divorce from defendant

24   Khera. Dissatisfied with the results of that divorce and related state court proceedings, plaintiff

25   now alleges a massive conspiracy involving more than 30 defendants, including her ex-husband,

26   his current wife, two corporations owned by these individuals, all attorneys who represented her

27   in the divorce proceedings, all attorneys who represented defendant Khera in the divorce

28   proceedings, two Santa Clara County judges (one of whom is now a United States District Judge),
                                                        1
 1   a Fresno County Superior Court Judge, a Fresno County Superior Court Commissioner, the

 2   California Department of Child Support Services, a Certified Public Accountant, and a vocational

 3   assessment professional. Pending before this court is plaintiff’s Second Amended Complaint,

 4   which alleges fifteen causes of action. (Doc. No. 184 (“SAC”).) Those causes of action include

 5   claims of attempt, fraud, negligence, unjust enrichment, civil rights violations under 42 U.S.C.

 6   § 1983, fraudulent conveyance, breach of fiduciary duty, breach of the covenant of good faith and

 7   fair dealing, intentional and negligent infliction of emotional distress, obstruction of justice,

 8   defamation, unfair business practices, aiding and abetting, misprision of a felony, insurrection,

 9   civil conspiracy under 42 U.S.C. § 1985 and other provisions, and RICO conspiracy. (Id. at 18–

10   29.)

11                                                ANALYSIS

12          District courts are empowered to dismiss complaints that present “obviously frivolous”

13   allegations, even where plaintiff is not proceeding in forma pauperis. Franklin v. Murphy, 745

14   F.2d 1221, 1227 n.6 (9th Cir. 1984) (“A paid complaint that is ‘obviously frivolous’ does not

15   confer federal subject matter jurisdiction . . . and may be dismissed sua sponte before service of

16   process.”); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (“Dismissal

17   for lack of subject-matter jurisdiction because of the inadequacy of the federal claim is proper

18   only when the claim is so insubstantial, implausible, foreclosed by prior decisions of this Court,

19   or otherwise completely devoid of merit as not to involve a federal controversy.”) (internal

20   quotation marks omitted); Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d
21   Cir. 2000) (“[D]istrict courts may dismiss a frivolous complaint sua sponte even when the

22   plaintiff has paid the required filing fee, just as the Court of Appeals may dismiss frivolous

23   matters in like circumstances.”).

24          Although plaintiff’s allegations against some of the named defendants are threadbare and

25   conclusory, the general thrust of the complaint is clear enough. Plaintiff alleges that everyone

26   involved—her lawyers, her ex-husband, his lawyers, expert witnesses involved in her divorce
27   proceedings, the judges who presided over those proceedings, and more—is in cahoots and out to

28   deprive her of money and property. Specifically, plaintiff’s complaint alleges that all of the
                                                         2
 1   defendants conspired to permit Khera, her ex-husband, to effectively steal millions of dollars in

 2   property, child support, and spousal support from her. (SAC at ¶¶ 27–29.) In plaintiff’s telling,

 3   the conspiracy spans across the state of California and encompasses judges in both Santa Clara

 4   and Fresno Counties, as well as lawyers from locations as disparate as Santa Cruz, Truckee, and

 5   Pasadena, with no explanation as to how these individuals might have come to conspire with one

 6   another to harm plaintiff or others.

 7          Even more implausibly, the SAC alleges a conspiracy not merely against plaintiff, but

 8   against many other “single, disadvantaged women,” which forces them to “forego support and

 9   property using threats, humiliation, [and] intimidation to oppress and suppress women seeking

10   dissolution, or undergoing domestic violence, and the child victims of sexual abuse.” (Id. at

11   ¶ 170.) This alleged conspiracy, which plaintiff claims is a “semi private, informal affiliation of

12   entities with public presence,” funds itself by exploitation of litigants’ community property,

13   bribery, patronage, extortion, and various kickback schemes. (Id. at ¶¶ 172–73.) The conspiracy

14   has allegedly provided protection for parties as diverse as O.J. Simpson, Brock Turner, the San

15   Francisco 49ers football team, and various unnamed perpetrators of sexual violence. (Id. at ¶ 182

16   n.6–7.) In essence, plaintiff alleges that the conspiracy effectively amounts to a permanent

17   protection racket that has operated within the California legal community for decades, providing

18   legal cover for all manner of offensive conduct including murder, domestic violence, sexual

19   assault, witness tampering, and child abuse. In short, plaintiff’s allegations are fanciful.

20          Similar cases, in which a complaint alleges the existence of a vast conspiracy bent on
21   plaintiff’s destruction, are unfortunately all too familiar in our courts. Rosberg v. S.F. Sheriff’s

22   Dep’t, No. C 10-2370 CRB PR, 2010 WL 2219725, at *1 (N.D. Cal. June 2, 2010); see also

23   Garrett v. Muller, No. 6:12-CV-581-CL, 2012 WL 1682585, at *1 (D. Or. May 11, 2012)

24   (finding the allegation of a conspiracy involving the military, FBI agents, the Catholic Church,

25   public defenders, judges, and the Secretary of Defense to take away plaintiff’s child to be

26   frivolous); Thompson v. United States, No. CV-10-0413-JLQ, 2011 WL 3566782, at *1 (E.D.
27   Wash. Aug. 15, 2011) (dismissing as frivolous a complaint in which the plaintiff “alleges that the

28   Government, specifically the Department of Homeland Security, is engaged in tyranny and a vast
                                                         3
 1   conspiracy with the private sector, including local businesses, seeking to destroy anything that

 2   may bring him wealth and scientific recognition and to protect other mining company’s

 3   interests”) (internal quotation marks omitted); Marshall v. Stengel, No. 3:10CV-159-S, 2010 WL

 4   1930172, at *1 (W.D. Ky. May 12, 2010) (dismissing complaint alleging conspiracy to cover up

 5   the wrongful actions of various state and federal officials, who had been targeting, terrorizing,

 6   and tormenting the plaintiff for numerous years, as fantastic and delusional). When confronted

 7   with such fanciful allegations, the only appropriate response is to dismiss the case with prejudice,

 8   as federal courts lack subject-matter jurisdiction over actions such as this. See Franklin, 745 F.2d

 9   at 1227 n.6.

10          For these reasons,

11          1.      This action is dismissed with prejudice;

12          2.      All pending motions are terminated; and

13          3.      The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:      December 4, 2018
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
